DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 8, 13, and 25 have been amended.
Claims 1-31 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-21, and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2014/0089589 by Meier et al. (hereinafter referred to as “Meier”).
Regarding claims 1, 13, and 25, taking claim 1 as representative, Meier discloses:
a method for performing memory operations comprising: issuing, by a processor, a fence primitive to a cache of a memory system, the fence primitive issued in a manner that indicates a program order of memory operation execution for a set of memory operations, wherein the set of memory operations includes a first set of memory operations older than the fence primitive and a second set of memory operations younger than the fence primitive (Meier discloses, at ¶ [0031], executing barrier operations, which discloses issuing the barrier operations from a processor to a cache of a memory system and that the barrier operations make their way through higher level caches to the lower level caches. The barrier operations ensure proper ordering, i.e., indicate program order, of memory operation execution. Meier discloses, at Figure 3 and ¶¶ [0046]-[0047], the set of memory operations includes a first set of memory operations older than the fence primitive and a second set of memory operations younger than the primitive.);
issuing, by the processor, the first set of memory operations and the second set of memory operations to the cache of the memory system, wherein the second set of memory operations are issued prior to completion of processing the first set of memory operations in the cache of the memory system (Meier discloses, at ¶ [0053], issuing younger operations prior to completion of older operations, where the operations are memory access operations. See, e.g., ¶ [0031].)
processing the set of memory operations in the cache of the memory system in accordance with the fence primitive (Meier discloses, at ¶ [0031], ensuring proper ordering of the memory operations in relation to the barrier operation, which discloses processing the memory operations in accordance with the fence primitive.).

Regarding claims 2, 14, and 26, taking claim 2 as representative, Meier discloses the elements of claim 1, as discussed above. Meier also discloses:
the second set of memory operations is younger than the first set of memory operations, wherein the fence primitive indicates relative program order of the first set of memory operations with respect to the fence primitive and to the second set of memory operations (Meier discloses, at ¶ [0037], dispatched operations prior to a barrier (first set) and subsequent to the barrier (second set). The barrier indicates that operations dispatched prior to the barrier are older than those subsequent to the barrier.).

Regarding claims 3, 15, and 27, taking claim 3 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
the fence primitive is younger than the first set of memory operations; and the processor does not wait for an indication that any of the memory operations of the first set of memory operations are complete in the memory system before issuing the second set of memory operations to the memory system for execution (Meier discloses, at ¶ [0037], that the barrier is younger than the set of operations dispatched prior to the barrier, and the operations are speculatively issued, which indicates that the processor does not wait for older operations to complete before dispatching younger operations.).

Regarding claims 4, and 16, taking claim 4 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein a phase of the memory system enforces ordering imposed by the fence primitive by preventing memory operations of the second set from appearing to software to execute before memory operations of the first set (Meier discloses, at ¶ [0041], preventing younger operations from executing before the barrier.).

Regarding claims 5 and 17, taking claim 5 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein a phase of the memory system issues the first set, the fence primitive, and the second set to a subsequent phase of the memory system in a manner that indicates program order of the fence primitive with respect to the first set and the second set (Meier discloses, at ¶¶ [0055]- [0056], enqueueing instructions that miss in the L1 cache (a phase) and sending them to the L2 cache (a subsequent phase).).

Regarding claims 6, 18, and 28, taking claim 6 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein the fence primitive is issued with explicit information that indicates the execution order of the fence primitive with respect to the first set of memory operations (Meier discloses, at ¶ [0031], barrier operations are associated with a particular color that indicates order of instructions before and after.).

Regarding claims 7, 19, and 29, taking claim 7 as representative, Meier discloses the elements of claim 6, as discussed above. Meier also discloses:
wherein the explicit information comprises a group identification issued with the fence primitive, wherein the group identification identifies the first set as being older than the fence primitive (Meier discloses, at ¶ [0031], barrier operations are associated with a particular color (group identification) that indicates instructions before the barrier are older than the barrier and instructions after the barrier are younger than the barrier.).

Regarding claims 8, 20, and 30, taking claim 8 as representative, Meier discloses the elements of claim 7, as discussed above. Meier also discloses:
wherein each operation of the first set is transmitted to the memory system with a group identification identifying the each operation as part of a first group that is older than the fence primitive (Meier discloses, at ¶ [0031], barrier operations are tagged with the color and sent to the memory subsystem.).

Regarding claims 9, 21, and 31, taking claim 9 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein the first set, the second set, and the fence primitive are issued to the memory system in an order that indicates that the first set is older than the fence primitive and that the second set is younger than the fence primitive (Meier discloses, at ¶ [0041], the program order indicates the age, meaning that the instructions before the barrier are older and those after are younger.).

Regarding claims 12 and 24, taking claim 12 as representative, Meier discloses the elements of claim 1, as discussed above. Meier also discloses:
wherein the fence primitive specifies a last phase of the memory system that enforces the ordering of the fence primitive (Meier discloses, at ¶ [0054], that subsequent cache levels are used when the memory operations miss in a first level. When there is no miss, the barrier specifies the L1 cache and the L1 cache is the last phase that enforces the barrier.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of US Publication No. 2016/0283245 by Ben-Kiki et al. (hereinafter referred to as “Ben-Kiki”).
Regarding claims 10 and 22, taking claim 10 as representative, Meier discloses the elements of claim 2, as discussed above. Meier also discloses:
wherein: a first phase of the memory system comprises…two subsequent memory system phases (Meier discloses, at ¶ [0029], L2 and L3 caches, which are two subsequent memory phases.).
Meier does not explicitly disclose a branch point and the first phase transmits the fence primitive to both of the two subsequent memory system phases.
However, in the same field of endeavor (e.g., parallel processing) Ben-Kiki discloses:
a branch point and the phase transmits the fence primitive to both of the two subsequent memory system phases (Ben-Kiki discloses, at ¶ [0030], branching into multiple parallel workloads and then merging the parallel workloads.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Meier’s memory ordering to include branching to parallel execution and then converging, as taught by Ben-Kiki in order to improve performance by increasing parallel execution. See Ben-Kiki, ¶ [0004].

Regarding claims 11 and 23, taking claim 11 as representative, Meier, as modified, discloses the elements of claim 10, as discussed above. Meier also discloses:
two subsequent memory system phases; and execute the first set and the second set in order with respect to the fence primitive (Meier discloses, at ¶ [0029], L2 and L3 caches, which are two subsequent memory phases and, at ¶ [0031], executing in order with regard to the barrier.). 
Meier does not explicitly disclose wherein the memory system further comprises a branch reconvergence point and receiving the fence primitive from both of the two subsequent memory system phases.
However, in the same field of endeavor (e.g., parallel processing) Ben-Kiki discloses:
a branch reconvergence point and receiving the fence primitive from both of the two subsequent memory system phases (Ben-Kiki discloses, at ¶ [0062], joining the parallel workloads using a synchronization barrier so that both are synchronized.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Meier’s memory ordering to include branching to parallel execution and then converging, as taught by Ben-Kiki in order to improve performance by increasing parallel execution. See Ben-Kiki, ¶ [0004].

Response to Arguments
On page 11 of the response filed September 2, 2022 (“response”), the Applicant argues, “Unlike the pending independent claims, the teachings of Meier are not related to the issuing of memory operations from a processor to a cache of a memory system where the cache of the memory system processes the memory operations. This independent claims are not taught or suggested in Meier because the teachings of Meier are related to the handling of operations within a processor core. Meier is totally silent regarding any teachings regarding the issuing of operations from a processor to a cache.” 
Though fully considered, the Examiner respectfully disagrees. Meier explicitly discloses, e.g., at ¶ [0031], memory access operations directed to a memory subsystem. The Examiner maintains that this discloses issuing memory operations from a processor to a cache of a memory system, as recited by the amended claims. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 13 of the response the Applicant argues, “Meier discloses the tagging of operations with a speculative color where the speculative color is used to prevent the "younger" operation from executing until the "older" operation is retired and the architectural color is changed. Importantly, and unlike the pending independent claims, the teachings of Meier are found within a processor core. Figure 2 of Meier shows a block diagram of a processor core containing a load-store unit (LSU), a memory management unit (MMU), and a core interface unit (CIF).”
Though fully considered, the Examiner respectfully disagrees. This is essentially a restatement of the Applicant’s prior argument. As indicated above, Meier discloses throughout performing memory barrier and access operations using a memory system. 
The Examiner also notes that while the location of the LSU, MMU, and CIF disclosed by Meiers is not dispositive as none of these features are claimed or relied upon as teaching the claims, the Applicant’s specification discloses the LSU is part of the processor’s execution pipeline. See e.g., ¶ [0019] of the specification as filed. Therefore, the Applicant’s arguments are deemed unpersuasive.

On page 15 of the response the Applicant argues, “As shown above, Meier teaches that younger instructions are issued to a CIF but are bounced back to the LSU when the instructions are issued ahead of a barrier operation. According to Meier, the younger instructions are put into a wait-state before being issued again to the LSU. This is a different arrangement than the one recited in the amended independent claims because Meier is related to the processing of operations within a processor core whereas pending independent claims are related to the issuing of operations from a processor to a memory system (cache) and the processing of the operations in the memory system. Accordingly, Meier fails to teach or suggest at least "issuing, by the processor, the first set of memory operations and the second set of memory operations to the cache of the memory system, wherein the second set of memory operations are issued prior to completion of processing the first set of memory operations in the cache of the memory system" and "processing the set of memory operations in the cache of the memory system in accordance with the fence primitive" as recited in the amended independent claims.”
Though fully considered, the Examiner respectfully disagrees. This is essentially a restatement of the Applicant’s prior argument. As indicated above, Meier discloses throughout performing memory barrier and access operations using a memory system. Therefore, the Applicant’s arguments are deemed unpersuasive.

On page 16 of the response the Applicant argues the remaining claims are allowable for similar reasons.

Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183